                    Case 20-30967 Document 326 Filed in TXSB on 06/02/20 Page 1 of 1




             APPEARANCE SHEET FOR HEARING BEFORE
                         JUDGE ISGUR
                     Tuesday, June 2, 2020
First Name    Last Name           Firm Name                   Client Name

Henry         Flores              Rapp & Krock, PC            Flores Plaintiffs
Richard       Fuqua               Fuqua & Associates, PC      JB Valve, LLC
Erin          Jones               Jones Murray & Beatty LLP   Watson Grinding and Manufacturing Co./Debtor
Kyung         Lee                 Kyung S. Lee PLLC           Interested Party and Parties
Jarrod        Martin              McDowell Hetherington LLP   Watson Valve Services, Inc.
Timothy       Million             Husch Blackwell LLP         Texas Capital Bank, N.A.
Aaron         Power               Porter Hedges               January 24 Claimants Committee
Stephen       Statham             United States Trustee       United States Trustee
Joshua        Wolfshohl           Porter Hedges LLP           January 24 Claimants Committee
